Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not include that which is new in the art to which the invention pertains. The abstract currently includes descriptions of nonelected inventions and does not describe the elected invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: QUAD 5G NR MIMO ANTENNA ARRAY WITH COAXIAL TRANSMISSION LINES.
The disclosure is objected to because of the following informalities: 
In paragraph [0051], “the first through antennas” should read “the first through fourth antennas”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, “the first proximal end” lacks proper antecedent basis and should read “the proximal end”
In claim 11, “the first distal end” lacks proper antecedent basis and should read “the distal end”
In claim 11, “the third antenna and fourth antenna” lacks proper antecedent basis and should read “the third antenna and the fourth antenna”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US PGPUB 2021/0391916 A1), hereinafter known as Singh in view of Ng et al. (US PGPUB 2018/0309204 A1), hereinafter known as Ng.
Regarding claim 11, Singh teaches (Fig. 3 and 7) A 5G NR MIMO antenna array ([0033]), comprising: a planar ground substrate (250); the planar ground substrate (250) configured to extend along a longitudinal plane (T) and having a proximal end (right end of 250) and a distal end (left end of 250) opposite the proximal end, and the planar ground substrate (250) further comprising a first side (top side of 250) and a second side (bottom side of 250) opposite the first side such that the proximal end, the distal end, the first side and the second side form a boundary of the planar ground substrate; a first and a second antenna (162 and 166) each coupled to the planar ground substrate (250), one of the first and second antennas (162 and 166) being disposed at the first proximal end (right end of 250) and the other of the first and second antennas being disposed at the first distal end (left end of 250); a third antenna (164), the third antenna electrically coupled to the first side of the planar ground substrate (top side of 250) by a first transmission line (top 260), the third antenna (164) being configured to traverse the longitudinal plane (T); a fourth antenna (168), the fourth antenna electrically coupled to the second side of the planar ground substrate (bottom side of 250) by a second transmission line (bottom 260), the fourth antenna (168) being configured to traverse the longitudinal plane (T); characterized in that: each of the first through fourth antennas (162, 164, 166, 168) is independently oriented in an orthogonal relation with respect to two other antennas of the first through fourth antennas; and wherein the third antenna (164) and fourth antenna (168) are each positioned with respect to the longitudinal plane (T) to form independent angles comprising between and inclusive of negative eighty-nine degrees and positive eight-nine degrees (0 degrees in Fig. 3) but does not specifically teach coaxial transmission lines.
However, Ng teaches coaxial transmission lines ([0038]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the 5G NR MIMO antenna array of Singh with Ng to include “coaxial transmission lines,” as taught by Ng, for the purpose of ease of implementation as well as being well known in the art (see also [0037]).
Regarding claim 12, Singh further teaches (Fig. 3 and 7) wherein each of the first through fourth antennas (162, 164, 166, 168) is independently oriented in a parallel relation with respect to one other antenna of the first through fourth antennas (162, 164, 166, 168).
Regarding claim 13, Singh further teaches (Fig. 3 and 7) further comprising a center point (center of 250) disposed at a center of the planar ground substrate (250), wherein each of the first through fourth antennas is radially equidistant from the center point ([0051]).
Regarding claim 14, Singh further teaches (Fig. 6A) wherein a first radiation pattern corresponding to the first antenna (162) is configured to mirror a second radiation pattern corresponding to the second antenna (166).
Regarding claim 15, Singh does not specifically teach further comprising a housing, wherein the 5G NR MIMO antenna array is contained within the housing.
However, Ng teaches a housing ([0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the 5G NR MIMO antenna array of Singh with Ng to include “a housing,” as taught by Ng, for the purpose of protecting the 5G NR MIMO antenna array as well as being well known in the art (see also [0051]).
Regarding claim 16, Singh further teaches (Fig. 3 and 7) wherein the third antenna (164) is independently oriented in a parallel relation with respect to the fourth antenna (168).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845